DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 February 2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Engel et al. (U.S. Patent Application Publication 2016/0039339) in view of Mardirossian (U.S. Patent Application Publication 2008/0073466) in view of Shimazaki et al. (JP 2016-203670 A) in view of Frucht (U.S. Patent 5,910,767).
Regarding claim 1, Engel et al. discloses a track intrusion detection system for detecting the presence of human intruders in a path of a railway vehicle, the system comprising: at least one-track module (Figs. 1 and 3), wherein the at least one-track module comprises at least two sensors, and a signal processing unit to indicate the presence of the human intruders in the area scanned by the at least two sensors (Figs. 1 and 3; paragraph [0032] – the design of a track intrusion detection system 100 may generally depend upon the placement of the laser scanners 106, 108 near the track or in the train station, or the like, and analysis of the output data from the scanners 106, 108, or the like – the scanners 106, 108 may create a number of invisible detection layers, for example, two detection lasers, by being placed at different heights at equidistant or substantially equidistant points opposite a platform 116 (see Figs. , and wherein the at least two sensors are stacked vertically above the path of the railway vehicle and a first of the at least two sensors is positioned at a lower height than a second of the at least two sensors (Figs. 1 and 3; paragraph [0032] – the design of a track intrusion detection system 100 may generally depend upon the placement of the laser scanners 106, 108 near the track or in the train station, or the like, and analysis of the output data from the scanners 106, 108, or the like – the scanners 106, 108 may create a number of invisible detection layers, for example, two detection lasers, by being placed at different heights at equidistant or substantially equidistant points opposite a platform 116 (see Figs. 3 and 4) – this placement of scanners 106, 108 may provide redundant and overlapping detection zones, or the like, thereby providing full scanner coverage of the intrusion zones where a person and/or object may intrude upon, even if one of the scanners 106, 108 is disabled; paragraph [0033] – scanners 106, 108 may also comprise a video camera, a thermal camera, and/or the like integrated , wherein the at least two sensors are laser sensors facing perpendicular to the track towards the platform (Figs. 1 and 2 – upper scanners 106 and lower scanners 108; Fig. 3 – the sensors 606 and 608 are facing perpendicular to the track towards the platform; paragraph [0049] – upper laser scanner 606 and lower laser scanner 608), and wherein at least one of the sensors is located above a height of a human, and wherein at least one of the sensors is located below a height of a human (Figs. 1-3 – upper and lower laser scanners; paragraph [0037] – the upper scanners 106 and the lower scanners 108 may be placed at suitable locations and pointed in suitable directions for monitoring an entire zone – by way of example, in some embodiments, the upper scanners 106 and/or lower scanners 108 may be placed at a height of 3.0’-10.0’ above the track bed and with a target of 3.0”-9” below the platform 116 edge – lower scanners 108 may be placed at a height below the upper scanners 106 or at the same height as the upper scanners 106 and above the track bed, and positioned horizontally with a target directly across, or substantially directly across the tracks below the platform 116, or the like; paragraph [0051] – the field of scanning will be pointed below the platform 616, for example, 6.0” below the platform, or the like – similarly, the height between a roadbed 618 and the upper scanner 606, indicated by symbol h2, may vary dependent on the configuration of the platform 616, the tracks 620, or the like – , at least one server in communication with the at least one-track module (paragraph [0010] – at least one server in communication with the lower scanner, the upper scanner, and the signal lighting, the server comprising: one or more processors; and a memory; wherein the at least one server is adapted analyze data received from the upper scanner and the lower scanner to determine if an object is in the path of the vehicle; and wherein the at least one server is adapted to activate the signal lighting when it is determined by the server that an object is in the path of the vehicle), the server comprising: one or more processors (paragraph [0010] – at least one server in communication with the lower scanner, the upper scanner, and the signal lighting, the server comprising: one or more processors; and a memory; wherein the at least one server is adapted analyze data received from the upper scanner and the lower scanner to determine if an object is in the path of the vehicle; and wherein the at least one server is adapted to activate the signal lighting when it is determined by the server that an object is in the path of the vehicle); and a memory (paragraph [0010] – at least one server in communication with the lower scanner, the upper scanner, and the signal lighting, the server comprising: one or more processors; and a memory; wherein the at least one server is adapted analyze data received from the upper scanner and the lower scanner to determine if an object is in the path of the vehicle; and wherein the at least one server is adapted to activate the signal lighting when it is determined by the server that an object is in the path of ; wherein the at least one server is adapted to analyze data received from each of the at least one-track module to detect if human intruders are in the path of the railway vehicle (paragraph [0010] – a system may comprise an upper scanner positioned in an elevated position above the path of the vehicle, the upper scanner adapted to create a first detection layer; a lower scanner adapted to create a second detection layer, the second detection layer overlapping the first detection layer, the lower scanner positioned at a lower height than the upper scanner; a signal lighting for producing a visual signal, the signal lighting positioned to warn the oncoming vehicle of the presence of the object in the path of the vehicle; at least one server in communication with the lower scanner, the upper scanner, and the signal lighting, the server comprising: one or more processors; and a memory; wherein the at least one server is adapted analyze data received from the upper scanner and the lower scanner to determine if an object is in the path of the vehicle; and wherein the at least one server is adapted to activate the signal lighting when it is determined by the server that an object is in the path of the vehicle; paragraph [0029] – these components, when operating as described herein, produce the desired result of detecting the presence of a person or object in the direct path of a vehicle, such as a train or the like, substantially immediately producing a visual and/or audible signal to warn the oncoming vehicle and producing a visual and/or audible signal to notify transit personnel, or the like).  However, Engel et al. fails to disclose at least one-track module for each entrance of a tunnel railway; wherein the at least two laser sensors are laser sensors with beams widths of 1 milliradian and are configured to generate two or more detection planes parallel to the platform and to each other.
Referring to the Mardirossian reference, Mardirossian discloses a track intrusion detection system for detecting the presence of objects in a path of a railway vehicle, the system comprising: at least one-track module for each entrance of a tunnel railway (Figs. 1 and 6b; paragraph [0021] – in Fig. 1, a sensor 10 is located in or proximate to a monitored area – in general, a monitored area may be any area where, or proximate to where, a train may travel – thus, a monitored area may be, for example, a railroad crossing, a tunnel entrance or exit, etc., as well as the surrounding areas – for example, sensor 10 may take videos with or without sound, capture still images (e.g., at predetermined time intervals, when motion is detected, etc.), gather information relating to weights of objects located on tracks, etc.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have had included at least one-track module for each entrance of a tunnel railway as disclosed by Mardirossian in the system disclosed by Engel et al. in order to detect any objects located on or near the tracks.  However, Engel et al. in view of Mardirossian fails to disclose wherein the at least two laser sensors are laser sensors with beams widths of 1 milliradian and are configured to generate two or more detection planes parallel to the platform and to each other.
Referring to the Shimazaki et al. reference, Shimazaki et al. discloses a track intrusion detection system, the system comprising: at least two laser sensors are configured to generate two or more detection planes parallel to each other (Figs. 6A and 6B – as can be seen from the Figs., the laser sensors 110a and 110b generate detection planes parallel to each other; paragraph [0039] – the laser sensor 110a emits a laser beam 120 and detects the distance to the vehicle 410 and the direction of the vehicle 410 by receiving the reflected light from the vehicle 410 – note that the person 400 who has fallen down is located at a position lower than the height that can be detected by the laser sensor 110a – thus, the person 400 is detected by the laser sensor 110b provided at a position lower than the laser sensor 110a  - the crossing obstacle detection system 100 includes a laser sensor 110a and a laser sensor 110b having different heights, so that both of the vehicle 410 and the person 400 located at a lower position than the vehicle 410 can be detected).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have had the detection planes of the sensors parallel to each other as disclosed by Shimazaki et al. in the system disclosed by Engel et al. in view of Mardirossian in order to help ensure all areas are being monitored for any intrusions.  Furthermore, once Shimazaki et al. is combined with Engel et al. in view of Mardirossian, the two laser sensors will be parallel to each other and to the platform.  However, Engel et al. in view of Mardirossian in view of Shimazaki fails to disclose wherein the at least two laser sensors are laser sensors with beams widths of 1 milliradian.
Referring to the Frucht reference, Frucht discloses an intruder detector system, comprising: a laser sensor with a beam width of 1 milliradian (col. .
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have had used a laser sensor with a beam width of 1 milliradian as disclosed by Frucht in the system disclosed by Engel et al. in view of Mardirossian in view of Shimazaki in order allow a search path radius of 100 meters to be used. Furthermore, the lifetime of such a laser ranges from about 6000 to 9000 hours, which provides at least a year of continuous operation.  Once Frucht is combined with Engel et al. in view of Mardirossian in Shimazaki et al., both laser sensors disclosed by Engel et al. can be substituted with the lasers suggested by Frucht.
Regarding claim 2, Engel et al. in view of Mardirossian in view of Shimazaki et al. in view of Frucht discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the at least one server is adapted to activate an alarm when it is determined by the server that human intruders are in the path of the railway vehicle (Engel et al.:  paragraph [0010] – a system may comprise an upper scanner positioned in an elevated position above the path of the vehicle, the upper scanner adapted to create a first detection layer; a lower scanner adapted to create a second detection layer, the second detection layer overlapping the first detection layer, .
Regarding claim 4, Engel et al. in view of Mardirossian in view of Shimazaki et al. in view of Frucht discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the data received from each of the at least one-track module are in a form of Internet Protocol (IP) packets (Engel et al.: paragraph [0033] – in some embodiments, the scanners 106, 108 may comprise dry-contact output connections and outputs via an IP interface, or the like, enabling the scanners 106, 108 to be communicatively .
Regarding claim 5, Engel et al. in view of Mardirossian in view of Shimazaki et al. in view of Frucht discloses all of the limitations as previously discussed with respect to claim 1 including that wherein said signal processing unit includes a computer, an algorithm to detect the human intruders and eliminate false positives from the railway vehicle (Engel et al.: paragraph [0010] – a system may comprise an upper scanner positioned in an elevated position above the path of the vehicle, the upper scanner adapted to create a first detection layer; a lower scanner adapted to create a second detection layer, the second detection layer overlapping the first detection layer, the lower scanner positioned at a lower height than the upper scanner; a signal lighting for producing a visual signal, the signal lighting positioned to warn the oncoming vehicle of the presence of the object in the path of the vehicle; at least one server in communication with the lower scanner, the upper scanner, and the signal lighting, the server comprising: one or more processors; and a memory; wherein the at least one server is adapted analyze data received from the upper scanner and the lower scanner to determine if an object is in the path of the vehicle; and wherein the at least one server is adapted to activate the signal lighting when it is determined by the server that an object is in the path of the vehicle; paragraph [0031] – a system 100, 100a may also be adapted to prevent false alarms and/or any injuries or harm that may be caused by a false alarm – to prevent false alarms and the associated potential harm, a track intrusion detection system 100, .
Regarding claim 8, Engel et al. in view of Mardirossian in view of Shimazaki et al. in view of Frucht discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the display unit is configured to switch between an inactivated state corresponding to a black screen of the display unit and an activated state in which a screen is displayed on the display unit when triggered by the indication of the human intruders sent by the at least one-track module (Engel et al.: Fig. 5; paragraph [0058] – Fig. 5 depicts a block diagram illustrating modules of a track intrusion detection system analytic software system 140 in accordance with embodiments of the present invention – for example, the software 140 may comprise a control of signal warning light module 142, an intrusion detection notification module 144, a system bypass module 146, and/or a system reset module 148, and/or the like – the software 140 may analyze the input it receives from lasers (see Figs. 3 and 4 – 606, 608), a bypass switch, and/or the system operator, to effectively produce resulting notifications – if there are no intrusions, that part of the screen would be blank (inactive)).
10, Engel et al. in view of Mardirossian in view of Shimazaki et al. in view of Frucht discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the at least two sensors are software upgradeable and remotely configurable (Engel et al.: paragraph [0033] – in some embodiments, the scanners 106, 108 may comprise dry-contact output connections and outputs via an IP interface, or the like, enabling the scanners 106, 108 to be communicatively connected to other system components and remote video applications, or the like – being able to communicate with other system components remotely allows the software to be upgraded at any time; paragraph [0074] – one or more management servers 442 may be included that may store the analytical software described herein and/or allow an administrator to maintain the system 400, 400a).
Claims 3, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Engel et al. in view of Mardirossian in view of Shimazaki et al. in view of Frucht as applied to claim 1 above, and further in view of Mooney et al. (U.S. Patent Application Publication 2019/0086545).
Regarding claim 3, Engel et al. in view of Mardirossian in view of Shimazaki et al. in view of Frucht discloses all of the limitations as previously discussed with respect to claim 1, but fails to disclose wherein the at least two sensors are lidar sensors, adapted to detect the distance of the human intruders to the track module in which the at least two sensors are included.
a track intrusion detection system for detecting the presence of objects, the system comprising: wherein the at least two sensors are lidar sensors, adapted to detect the distance of the human intruders to the track module in which the at least two sensors are included (Fig. 2B; paragraph [0002] – a LiDAR sensor is a light detection and ranging sensor – it is an optical remote sensing module that can measure the distance to a target or objects in a scene, by irradiating the target or scene with light, using pulses (or alternatively a modulated signal) from a laser, and measuring the time it takes photons to travel to said target or landscape and return after reflection to a receiver in the LiDAR module – the reflected pulses (or modulated signals) are detected, with the time of flight and the intensity of the pulses (or modulated signals) being measures of the distance and the reflectively of the sensed object, respectively; paragraph [0028] – in another instance, in a defined geographical area being scanned by one or more stitched LiDAR devices, for instance, an airport with multiple terminals, a moving entity such as a person can be detected entering a train, bus or other form of transport or vehicle in one area of the airport and then alighting from that train, bus or other form of transport or vehicle at another part of the airport; paragraph [0085] – persistence in tracking – this gives users the ability to track and record the historical movements of potential threats).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have had included at least two sensors that are lidar sensors as disclosed by Mooney et al. in the system disclosed by Engel 
Regarding claim 9, Engel et al. in view of Mardirossian in view of Shimazaki et al. in view of Frucht discloses all of the limitations as previously discussed with respect to claim 1, but fails to disclose wherein the system is configured to detect up to sixteen human intruders simultaneously.
Referring to the Mooney et al. reference, Mooney et al. discloses a track intrusion detection system for detecting the presence of objects in a path of a railway vehicle, the system comprising: wherein the system is configured to detect up to sixteen human intruders simultaneously (paragraph [0043] – the simple LiDAR system can only track 200 people consistently; paragraph [0082] – object movement can be tracked in real-time, even in large, crowded environments; paragraph [0085] – persistence in tracking – this gives users the ability to track and record the historical movements of potential threats).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have had the ability to detect up to sixteen humans as disclosed by Mooney et al. in the system disclosed by Engel et al. in view of Mardirossian in view of Shimazaki et al. in view of Frucht in order to be able to track a crowd of people and potential threats.
Regarding claim 11, Engel et al. in view of Mardirossian in view of Shimazaki et al. in view of Frucht discloses all of the limitations as previously wherein continuous plotting of the human intruders on a station map is displayed on the screen when the display unit is in activated state.
Referring to the Mooney et al. reference, Mooney et al. discloses a track intrusion detection system for detecting the presence of objects, the system comprising: continuous plotting of the human intruders on a station map is displayed on the screen when the display unit is in activated state (paragraph [0019] – Fig. 4 is a representation of interior traffic in a location, which is setup with three-dimensional sensing LiDAR device; paragraph [0020] – Fig. 5 is a representation of interior room or space fitted with LiDAR devices showing traffic in the room or space location; paragraph [0095] – each LiDAR device is in a different geographical area of a building to provide the enhanced area of the building – each LiDAR device 12, is connected to transmit sensed data to the base 28, whereby the base analyzes the data to obtain tracking information of the movement of human traffic over the enhanced area; paragraph [0085] – persistence in tracking – this gives users the ability to track and record the historical movements of potential threats).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have had included mapping the objects/ humans as disclosed by Mooney et al. in the system disclosed by Engel et al. in view of Mardirossian in view of Shimazaki et al. in view of Frucht in order to better keep track of the objects/humans/ intruders.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Engel et al. in view of Mardirossian in view of Shimazaki et al. in view of Frucht as applied to claim 1 above, and further in view of Shirani et al. (U.S. Patent Application Publication 2014/0055621).
Regarding claim 6, Engel et al. in view of Mardirossian in view of Shimazaki et al. in view of Frucht discloses all of the limitations as previously discussed with respect to claim 1, but fails to disclose wherein each of the least one track module further comprises a PTZ camera with a native protocol and a driver unit for pointing the camera to a point of interest in an area of interest, wherein the signal processing unit is further adapted to evaluate the data and the information gained from the PTZ camera and the at least two sensors and to automatically steer the PTZ camera to the location of the human intruders to confirm the detection and to provide an automated video tracking and transferring it to the at least one server.
Referring to the Shirani et al. reference, Shirani et al. discloses a track intrusion detection system for detecting the presence of objects in a path of a railway vehicle, the system comprising: wherein each of the least one track module further comprises a PTZ camera with a native protocol and a driver unit for pointing the camera to a point of interest in an area of interest, wherein the signal processing unit is further adapted to evaluate the data and the information gained from the PTZ camera and the at least two sensors and to automatically steer the PTZ camera to the location of the human intruders to confirm the detection and to provide an automated video tracking and transferring it to the at least one server (Fig. 3; paragraph [0082] – by modifying the states and V matrix, the same technique may be applied to the k-coverage in multidirectional camera sensors in one-dimensional configurations, a one-dimensional scenario of pan-tilt-zoom (PTZ) cameras, or a one-dimensional case of multi-resolution/multidirectional cameras – for example for a multidirectional scenario, different combinations of directions may be considered as states on each branch of the trellis; paragraph [0124] – control systems including feedback loops and control motors (e.g., feedback for sensing position and/or velocity of gantry systems; control motors for moving and adjusting components and/or quantities)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have had included at least one PTZ camera as disclosed by Shirani et al. in the system disclosed by Engel et al. in view of Mardirossian in view of Shimazaki et al. in view of Frucht in order to allow the camera to pan, tilt, and zoom, which makes the system better at tracking and identifying objects/humans.
Regarding claim 7, Engel et al. in view of Mardirossian in view of Shimazaki et al. in view of Frucht in view of Shirani et al. discloses all of the limitations as previously discussed with respect to claims 1 and 6 including that wherein the at least one server further comprises a display unit to view the videos received from the at least one-track module and review the indications sent by the at least one-track module (Engel et al.: paragraph [0043] – analytic software in accordance with exemplary embodiments may be .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368.  The examiner can normally be reached on Mon. - Fri.: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HEATHER R JONES/Primary Examiner, Art Unit 2481                                                                                                                                                                                                        
February 26, 2021